Title: To Benjamin Franklin from Ebenezer Smith Platt, 10 March 1777
From: Platt, Ebenezer Smith
To: Franklin, Benjamin


Sir,
Newgate. March 10th. 1777.
Through the solicitations of my freinds I have made free to trouble you with thiss Packett, and to beg the favour of you to forward per first conveniant and safe opportunity the Inclos’d letters. I am inform’d you have been acquainted with a state of my Case, for which reason have omited troubling you therewith again, and shall only give you the following Particulars (for your own satisfaction) which were not propper to be Inserted in my Case: that on the 7th. of January 1776 I left Georgea, with permission from the Provintial Congress, bound to Cape Nichola Mole, but unfortunately was taken within a few hours sail of my distin’d Port, by his Majesty’s Ship Maidstone, and Carried into Jamaca tho was not made a Prise off, on Account of the Vessels not being American Property. I therefore sold my Cargo, and Purchas’d a Vessell, with Intent to proceed back to America; tho was oblig’d to Clear out my Vessell for Turtling and Fishing, and as I was proceeding to Sea, was stop’d, my Vessell sold, and I detaind a Prisner in Irons, and for farther particulars I refer you to the state of my Case, which contains a true Account. Since my Confinment here I have taken every Legal step to Indeavour to be brought to tryall but could not, and fear I shall not be, as I am now detained under that Accursd, and Arbitary Law, for the suspention of the Habeous Corpus Act until January 1778, until which time, if not longer I expect to remain, unless through the Blessings of God, the Americans shou’d Continue to go on with eaqual sucksess, as they have for these few months last past done, which I beleive wou’d be the meanes of Discharging me and all others, which I pray God may be the Case. From Sir Your most Obedient and Verry Humble Servant
Ebenezer Smith Platt
 
Notation: E. S. Platt from Newgate
